Catron, Ch. J.
delivered the opinion of the court.
The first section of the act of 1803, ch. 18, provides, that if the sheriff shall fail to make return of an execution that may have come to his hands from the court of *162the county for which he is sheriff, on or before the second day of the term to which such execution is made returnable, judgment may be rendered against him and his securities for the amount of the writ, on proof that the execution came to his hands.
In this cause proof was made that the execution come to the sheriff’s hands: but from what court it issued, to what term it was returnable, or what was the amount thereof, does not appear.
In this mode of proceeding, every fact must appear upon the face of the record to give the court jurisdiction. 3 Cranch. 331.
Judgment reversed.